Cite as 2017 Ark. App. 528


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-17-427

                                                   Opinion Delivered   October 18, 2017

 AMANDA LESSLEY                            APPEAL FROM THE BENTON
                                 APPELLANT COUNTY CIRCUIT COURT
                                           [NO. 04JV-15-718]
 V.
                                                   HONORABLE THOMAS SMITH,
 ARKANSAS DEPARTMENT OF                            JUDGE
 HUMAN SERVICES AND MINOR
 CHILDREN
                      APPELLEES AFFIRMED


                          BRANDON J. HARRISON, Judge

        Amanda Lessley appeals the termination of her parental rights to her children.

Lessley argues that the circuit court erred in (1) granting a Rule 60 motion for

reconsideration filed by the Department of Human Services (DHS) after the termination

order was entered, (2) refusing to allow Lessley to elicit evidence regarding the applicability

of the Indian Child Welfare Act (the ICWA), and (3) finding that termination was in the

children’s best interest because there was insufficient evidence of adoptability. We affirm.

       On 16 November 2015, DHS petitioned for emergency custody of seven-year-old

S.H., five-year-old H.A., and four-year-old R.A. The accompanying affidavit stated that

the children’s mother, Lessley, had been arrested for delivery of methamphetamine earlier

that week and had left the children in the care of her roommate, who took the children to

the Siloam Springs Police Department when she could no longer care for them. The

affidavit noted the family’s history with DHS dating back to 2012, including a true finding

                                              1
                                 Cite as 2017 Ark. App. 528

of environmental neglect in November 2012 and a protective-services case that had been

open from December 2012 to June 2014.

       The court granted emergency custody of the children to DHS that same day and the

next day found probable cause to continue custody with DHS. The probable-cause order

noted that the ICWA applied and identified a Cherokee tribal affiliation. On 30 November

2015, DHS received a letter from the Cherokee Nation; the letter informed DHS that the

information it had received regarding the mother and the children was incomplete and that

it was “impossible to validate or invalidate this claim without more complete information.”

The Cherokee Nation requested Lessley’s middle name, maiden name, and date of birth.

       The court adjudicated the children dependent-neglected due to neglect and parental

unfitness on 12 January 2016. The adjudication order included a finding that the ICWA

did not apply to the children in this case. The order also noted that Lessley had not been

present for the hearing and had failed to attend the staffing.

       Another letter from the Cherokee Nation dated 7 January 2016 stated that none of

the names provided, which consisted of the children’s names, Lessley’s name, and the two

putative fathers’ names, were current enrolled members of the tribe. The letter concluded

that the children did not meet the definition of an “Indian child” in relation to the Cherokee

Nation as stated in the ICWA, so the Cherokee Nation did not have legal standing to

intervene. Lessley’s date of birth had still not been provided, however, and the letter

explained that

       [b]ecause ‘ENROLLED TRIBAL MEMBER’ and ‘ELIGIBLE FOR
       ENROLLMENT’ are different, a conclusive finding of ‘eligible for
       enrollment’ requires the full names, to include maiden names, and dates of
       birth for the direct biological lineage linking the child to an enrolled member
                                               2
                                 Cite as 2017 Ark. App. 528

       of the tribe. It is impossible for Cherokee Nation to confirm or deny a claim
       of ‘eligible for enrollment’ without this information.

       Review orders entered in February and April 2016 noted that Lessley was not in

compliance with the case plan and court orders. The permanency-planning order, entered

in July 2016, again noted that Lessley was not in compliance and changed the goal of the

case to adoption. DHS petitioned to terminate parental rights in November 2016, citing

the “failure to remedy,” “subsequent factors,” and “aggravated circumstances” grounds for

termination.

       The court convened the termination hearing on 31 January 2017. Lessley testified

that she was currently incarcerated in the Benton County jail for failure to appear and that

she was on probation after pleading no contest to delivery of methamphetamine. She

admitted that she had spent “quite a bit” of time in jail during the pendency of the case,

maybe six or nine months in total. She explained that she did not currently have a home,

a car, or a driver’s license, but upon her release from jail, she could live with her “adoptive

granny.” She also stated that she had not worked since 2015, and she admitted that she had

not completed counseling or parenting classes. She denied she had a substance-abuse

problem, but she also acknowledged testing positive for methamphetamine more than once

throughout the case, with the last positive test occurring less than thirty days previously.

       On cross-examination, Lessley testified that she “should be” a registered member of

the Cherokee tribe because “that’s what [her] father told [her] before he passed away.” She

said that she did not have a registration card but that her dad and stepmom were “dealing

with that” and would send it to her. After Lessley’s testimony, DHS clarified that it had

given notice to the Cherokee Nation, but because Lessley had not been available to provide
                                              3
                                Cite as 2017 Ark. App. 528

sufficient information, the Cherokee Nation had been unable to make any determination.

DHS also noted that the court had made a finding at the adjudication that the ICWA did

not apply.

       Maria Taylor, the DHS caseworker, testified that Lessley had been noncompliant

throughout the case and had not remedied the cause of the children’s removal. She

explained that S.H. had repeated the second grade but was currently doing well and that

R.A. had struggled with some aggressive behavior but was also currently doing well. She

said that all the children were in therapy and that S.H. and R.A. currently needed continuing

services; however, she agreed that it was “reasonably likely” that the three children would

be adopted and that there was a “strong likelihood” that the children would be adopted

together. Taylor testified that DHS had identified a family interested in adopting the

children.

       On cross-examination, Taylor explained that she was not involved in providing

information to the Cherokee Nation but that she did know Lessley’s date of birth. Parent

counsel then asked if Taylor knew Lessley’s Social Security number, but the children’s ad

litem objected and argued that “the Court has already made a finding that this is not an

ICWA case, at the adjudication hearing. And that was not appealed.” Parent counsel

responded that the Cherokee Nation had asked for more information, specifically Lessley’s

date of birth, but that DHS had not provided that information so that an actual

determination of the children’s eligibility could be made. The ad litem insisted that the

proper procedure would have been to appeal the adjudication order, and the circuit court

agreed. The court also found that the line of questioning was not relevant, that the issue

                                             4
                                 Cite as 2017 Ark. App. 528

had not been raised since the adjudication hearing, and that this was a “last-minute-ditch

argument that there’s been no notice to the Tribe.” Finally, Taylor confirmed that the

children were in a preadoptive home, and that home was interested in adopting the children.

         During closing arguments, parent counsel continued to argue that the ICWA notice

was inadequate and that the finding made in the adjudication order was not determinative

of the issue. DHS countered that it had provided the information that it had at the time,

and that the Cherokee Nation was not able to say that the children were Indian children,

so the court made its ruling. The ad litem also argued that the Cherokee Nation’s initial

response seeking more information was also sent to parent counsel, so he had a responsibility

to provide that information as well and failed to do so.

         The court found that DHS had given timely notice to the Cherokee Nation and also

found:

                The Cherokee Nation sent their response back asking all parties for
         more information. That testimony, and that information could only come
         from the mother. In this case, it was not provided, nor was there any mention
         that the ICWA case—that this may be an ICWA case was even an issue after
         the adjudication finding of—or January 12 of 2016, over a year ago.

                While I find this argument now being raised at the last minute is good
         lawyering, but I don’t find it’s appropriate, nor do I find it meets these
         circumstances.

Parent counsel again argued that the finding in the adjudication order was not final and

appealable, to which the court responded, “Even with that ruling, I still find by this evidence

today, notice was made, no more evidence was provided by the mother since that ruling.

So even if we get past whether or not that’s an appealable issue, the evidence shows today

that it’s not an ICWA case.”

                                              5
                                Cite as 2017 Ark. App. 528

         The court entered a termination order on 8 March 2017. In the order, the court

found that the ICWA did not apply to the children in this case and that DHS properly

notified the Cherokee Nation prior to the adjudication. The court also found that Taylor

had testified that an adoption would be reasonably likely if the termination petition was

granted and that Taylor was a credible witness. Lessley filed her notice of appeal two days

later.

         On March 30, DHS filed a “motion to reconsider order” pursuant to Ark. R. Civ.

P. 60. DHS asked the court to reopen the evidence in the termination proceeding to

“consider newly acquired evidence from the Cherokee Nation.” Attached to the motion

was a letter from the Cherokee Nation, dated 14 March 2017, which included Lessley’s date

of birth and found that the children were not Indian children as defined by ICWA. Parent

counsel objected to the motion, arguing that Rule 60 did not authorize the submission of

new evidence or the reopening of the record.

         The court held a hearing on the motion on April 11. DHS explained that after the

termination hearing, it had “contacted the Tribe and got a letter from them indicating that

the—with the additional information, they were able to determine the children were not

Indian.” Thus, DHS requested that the court reopen the evidence under Rule 59 or Rule

60 to resolve the ICWA issue. Parent counsel argued that the relief requested by DHS was

not available under Rule 59 or Rule 60 and that DHS was trying to “correct something

that the Department wishes it had done at the time of trial, and that’s simply not the remedy

for it.” The court allowed the record to be supplemented, explaining, “I do find an issue

that we know is resolved, which was the only issue raised on appeal that had merit, is not

                                             6
                                   Cite as 2017 Ark. App. 528

fair to the children . . . nor is it in their best interests, nor is it fair to the Court above to not

have an answer that we know the answer.” The court also found that the Cherokee Nation

had concluded that the children were not Indian children. In making its ruling, the court

stated, “I think it’s important enough that I will use my inherent authority, I’ll use Rule 59,

I would use Rule 60 if I thought it fit, but I find that this answer needs to be resolved since

we had the answer.” The court agreed to give parent counsel time to review the new letter

and offer evidence in response before entering an order.

       The court entered its written order on May 1 and made the following findings:

       3.      Pursuant to A.R.C.P. 60 and the Court’s inherent power to protect
               the integrity of the proceedings and safeguard the rights of the litigants,
               hereby re-opens the evidence in the termination of parental rights
               hearing to accept the response of the Cherokee Nation regarding the
               juveniles’ status under the Indian Child Welfare Act.

       4.      The Court finds the children are not Indian Children as contemplated
               by the Act.

       5.      The mother was given an opportunity to respond to the evidence but
               has declined.

Lessley then amended her notice of appeal to include this order.

       Parental rights may be terminated if clear and convincing evidence shows (1) that it

is in the child’s best interest and (2) that statutory grounds have been proved. Hune v. Ark.

Dep’t of Human Servs., 2010 Ark. App. 543. Clear and convincing evidence is proof that

will produce in the fact-finder a firm conviction on the allegation sought to be established.

Dinkins v. Ark. Dep’t of Human Servs., 344 Ark. 207, 40 S.W.3d 286 (2001). On appeal, we

will not reverse the circuit court’s ruling unless its findings are clearly erroneous. Id. A

finding is clearly erroneous when, although there is evidence to support it, the reviewing

                                                  7
                                 Cite as 2017 Ark. App. 528

court on the entire evidence is left with a definite and firm conviction that a mistake has

been made. Id. In determining whether a finding is clearly erroneous, an appellate court

gives due deference to the opportunity of the circuit court to assess the witnesses’ credibility.

Id.

                                    I. Motion to Reconsider

       Lessley’s first point on appeal is that the circuit court erred in reopening this case

pursuant to Rule 60 “for the sole purpose of accepting subsequently-obtained evidence that

the Department wished to introduce to bolster its position that ICWA did not apply to these

children.” It is within the discretion of the circuit court to determine whether it has

jurisdiction under Rule 60 to set aside a judgment, and the question on appeal becomes

whether there has been an abuse of that discretion. Watson v. Connors, 372 Ark. 56, 270
S.W.3d 826 (2008). In an appellate court’s review of a circuit court’s order to determine

whether there has been an abuse of discretion, the court will not substitute its own decision

for that of the circuit court but will merely review the case to see whether the decision was

within the latitude of decisions which a judge or court could make in a case. Scales v. Vaden,

2010 Ark. App. 418, 376 S.W.3d 471.

       Arkansas Rule of Civil Procedure 60 provides:

       (a) Ninety-Day Limitation. To correct errors or mistakes or to prevent the
       miscarriage of justice, the court may modify or vacate a judgment, order or
       decree on motion of the court or any party, with prior notice to all parties,
       within ninety days of its having been filed with the clerk.

       (b) Exception; Clerical Errors. Notwithstanding subdivision (a) of this rule,
       the court may at any time, with prior notice to all parties, correct clerical
       mistakes in judgments, decrees, orders, or other parts of the record and errors
       therein arising from oversight or omission. During the pendency of an appeal,
       such mistakes may be so corrected before the appeal is docketed in the
                                               8
                               Cite as 2017 Ark. App. 528

      appellate court and thereafter while the appeal is pending may be so corrected
      with leave of the appellate court.
Ark. R. Civ. P. 60 (2016). Lessley argues that under the plain language of the rule, the

relief sought by DHS and granted by the circuit court was not contemplated by the rule.

DHS was not seeking to modify or vacate the judgment to correct a mistake or prevent the

miscarriage of justice; the court had already ruled in DHS’s favor and found that ICWA did

not apply. Thus, the reopening of evidence and admittance of the letter did nothing but

bolster DHS’s position that the ICWA did not apply. This action was not warranted under

Rule 60, Rule 59, or any other rule of civil procedure.

      In response, the ad litem concedes that DHS’s motion was not a proper Rule 60

motion but nevertheless argues that reversal is not warranted because Lessley was not

prejudiced by the circuit court’s grant of the motion. The termination order had already

found that ICWA did not apply, and that order did not change. DHS agrees that Lessley

has shown no prejudice from the circuit court’s granting of the motion.

      We hold that the circuit court erred in relying on Rule 60 to reopen the record and

admit additional evidence; however, we also hold that Lessley has shown no prejudice from

the circuit court’s grant of the motion and admission of the March 14 letter. The court’s

ultimate ruling that ICWA did not apply did not change. Even in instances in which the

circuit court erred in admitting evidence, the appellate court will not reverse absent a

showing of prejudice. Clary v. Ark. Dep’t of Human Servs., 2014 Ark. App. 338.

                               II. Applicability of the ICWA

      For her next point on appeal, Lessley argues that the circuit court erred in not

allowing her to question Taylor about the documentation provided to the Cherokee

                                            9
                                Cite as 2017 Ark. App. 528

Nation. She also asserts that the circuit court erred in finding in the termination order that

DHS had properly notified the Cherokee Nation prior to the adjudication “without giving

[Lessley] a chance to rebut the Department’s contention that it complied with the Act and

that the Act did not apply.” Lessley likens this case to Thompson v. Arkansas Department of

Human Services, 2014 Ark. App. 724, 452 S.W.3d 123, in which this court reversed the

circuit court’s refusal to allow parent counsel to call any witnesses at the adjudication

hearing: “The trial court’s refusal to allow Thompson to call witnesses on his behalf denied

Thompson an opportunity to be heard in a meaningful manner. . . . By failing to allow

Thompson to present his witnesses, the trial court denied Thompson’s fundamental right to

due process.” Id. at 4, 452 S.W.3d at 125. Likewise, Lessley contends, she was denied an

opportunity to be heard on the issue of whether DHS sent the necessary information to the

Cherokee Nation so a proper determination under the ICWA could be made.

       In response, the ad litem argues that the circuit court did not err because any evidence

concerning the notice given to the Cherokee Nation was irrelevant given the circuit court’s

earlier, unappealed finding made at the adjudication hearing that the ICWA did not apply.

The ad litem also contends that Lessley did not object at the termination hearing to the

admission of the letters received from the Cherokee Nation, so she cannot argue error now.

DHS asserts that contrary to Lessley’s argument that she was not given a chance to rebut the

evidence, the circuit court gave parent counsel time to submit evidence in response to

DHS’s motion, and none was submitted. DHS argues that Lessley was given notice and an

opportunity to be heard, and her reliance on Thompson is misplaced.




                                              10
                                 Cite as 2017 Ark. App. 528

       We first note that the scope and extent of cross-examination lies within the circuit

court’s discretion, and we will not reverse the decision to limit cross-examination absent a

clear abuse of that discretion. Hagar v. Shull, 2017 Ark. App. 185, 518 S.W.3d 683. In this

case, we hold no abuse of discretion occurred; while the circuit court did limit counsel’s

cross-examination of Taylor at the termination hearing, the court entertained counsel’s

arguments about the notice given to the Cherokee Nation and heard Lessley’s testimony

regarding her alleged tribal affiliation. And at the hearing, Lessley failed to make any proffer

of what testimony she wished to elicit from Taylor.

       Furthermore, from the adjudication of dependency-neglect to the termination

hearing, a time span of over one year, Lessley could have moved to admit evidence of her

tribal affiliation or any other evidence she felt was relevant, but she did not. The record

does not demonstrate that ICWA was even mentioned during that period. And finally,

Lessley was again given the opportunity to submit any evidence in support of her claim

prior to the court’s granting of the Rule 60 motion, and she failed to do so. Given this

record, we hold that Lessley was not denied the opportunity to present evidence regarding

the notice given to the Cherokee Nation.

                                       III. Adoptability

       In making a “best interest” determination, the circuit court is required to consider

two factors: (1) the likelihood that the child will be adopted and (2) the potential of harm

to the child if custody is returned to a parent. Pine v. Ark. Dep’t of Human Servs., 2010 Ark.

App. 781, 379 S.W.3d 703. Adoptability is not an essential element but is rather a factor




                                              11
                                 Cite as 2017 Ark. App. 528

that the circuit court must consider. Tucker v. Ark. Dep’t of Human Servs., 2011 Ark. App.
430, 389 S.W.3d 1.

       For her third point, Lessley argues that DHS presented insufficient evidence of

adoptability. She acknowledges Taylor’s testimony that the children were “reasonably

likely” to be adopted and that DHS had identified a family willing to adopt them. But, she

asserts, Taylor’s testimony contradicts her court report filed prior to the termination hearing

and the CASA court report filed approximately six weeks before the termination hearing,

which states that the children are in foster care in a group home. Lessley argues that it is

not clear whether Taylor was simply mistaken about the children’s placement or whether

she purposely misled the court, but “[e]ither way, it is clear that her testimony on the issue

of their adoptability was not credible.” Thus, she asserts, the circuit court’s best-interest

finding must be reversed.

       In response, the ad litem asserts that Lessley failed to challenge Taylor’s testimony

below or to impeach her testimony with the allegedly contradictory court report. The ad

litem argues that it was the circuit court’s prerogative to believe Taylor, and this court defers

to the circuit court’s credibility determinations. DHS echoes this argument and contends

that any discrepancies in Taylor’s testimony should have been addressed through cross-

examination.

       We agree that any discrepancy in Taylor’s testimony should have been addressed

through cross-examination at the termination hearing, and Lessley’s failure to challenge

Taylor’s testimony below precludes her argument on appeal. It is well settled that arguments

made for the first time on appeal will not be considered. Philpott v. Ark. Dep’t of Human

                                               12
                                Cite as 2017 Ark. App. 528

Servs., 2011 Ark. App. 572. Taylor testified that the children were adoptable, and the case

law is clear that a caseworker’s testimony is sufficient to support an adoptability finding.

Barnes v. Ark. Dep’t of Human Servs., 2016 Ark. App. 618, 508 S.W.3d 917.

       Affirmed.

       GLADWIN and KLAPPENBACH, JJ., agree.

       Tina Bowers Lee, Arkansas Public Defender Commission, for appellant.

       Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




                                            13